Order unanimously affirmed without costs (see, Howard v Poseidon Pools, 134 AD2d 926, affd 72 NY2d 972, 134 AD2d 928 [appeal No. 2], lv denied 71 NY2d 806, 134 AD2d 928 [appeal No. 3], lv dismissed 72 NY2d 840; Manning v Manning, 134 AD2d 842, 843, affd 72 NY2d 972; Belling v Haugh’s Pools, 126 AD2d 958, lv denied 70 NY2d 602, rearg dismissed 70 NY2d 748). (Appeal from order of Supreme Court, Chautauqua County, Cass, J. — summary judgment.) Present — Callahan, J. P., Denman, Boomer, Green and Law-ton, JJ.